                                                                     . fllEEl IN GPEN OOURT
                                                                      ON   ~~;l~b¢~Sl,Jl
                                                                           Pr   A. ore, Jr., Clerk
                                                                           US District Court
                                                                           Eastern P!strlct of NC
                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                             NO. 5:19-CR-00361-FL


UNITED STATES OF AMERICA

                V.


ANTWON DWYANE SMITH


                              ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a plea of guilty by the defendant, on

November 8, 2019 to a violation of 18 U.S.C. §§ 922(g) and 924, and pursuant to

further evidence of record and as presented by the Government, the Court finds that

the following personal property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(l),

made applicable to this proceeding by virtue of 28 U.S.C. § 2461(c), to wit:

           •    One Savage Arms Model 954 .22 caliber rifle with serial number

                L220333,and

           •    All related ammunition;

      AND WHEREAS, by virtue of said finding, the United States is now entitled

to possession of said personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.       That based upon the Guilty Plea as to the defendant, and other evidence

of record, the United States is hereby authorized to seize the above-stated personal

property, and it is hereby forfeited to the United States for disposition in accordance

                                            1
with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall become final as to the

defendant at sentencing.

      2.    That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

       SO ORDERED. This~- yo ---=~-=-=-=-=~




                                                States District Judge




                                           2
